UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1455


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

EPA ADMINISTRATOR;   SCDHEC;    ABITIBI   BOWATER;    INTERNATIONAL
PAPER COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     R. Bryan Harwell, District
Judge. (7:13-cv-02945-RBH)


Submitted:   October 21, 2014              Decided:    October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.    Tamara N. Rountree, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Launeil    Sanders    appeals   the    district    court’s     order

accepting     the   recommendation     of    the    magistrate     judge      and

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).     We have reviewed the record and find that this appeal

is frivolous.       Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court.       See Sanders v. EPA Adm’r, No. 7:13–cv–02945–RBH

(D.S.C. Apr. 21, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would     not    aid   the

decisional process.



                                                                       DISMISSED




                                      2